DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
	Claims 5, 8, 10, 12-15, 17, 18, 20 and 23-29 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5, 8, 10, 12-15, 17, 18, 20 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rijcken et al. (WO2013/002636) as applied to claims 5, 8, 10, 12-15, 17, 18, 23 and 25-29 above, and further in view of  Bazile et al. (WO2013/127949).
	Regarding claims 5 and 18, Rijcken et al. teaches “a cross-linkable polymer and an active ingredient are mixed in an aqueous environment.  This is preferably achieved by adding the active ingredient, optionally in a suitable solvent that preferably is water or a water miscible solvent such as a lower alcohol like ethanol, or tetrahydrofuran, to an aqueous polymer solution or dispersion.”  Page 11, line 28 – page 12 line 2.   “[N]on covalent interactions between the polymer chains and the active ingredient result in the selective localization of compounds in specific regions of the a polymeric device.”  Page 12, lines 6-8.    This reads on “subjecting an aqueous solution or dispersion comprising polymer chains being capable of cross-linking intra- or intermolecularly to conditions wherein the polymer self assemble into particles.”   Further, “the non-covalently entrapped active ingredients are covalently coupled to the newly forming/formed polymer network.  That is, a reaction is carried out, wherein the polymer chains are cross-linked.” Page 12, lines 18-21.  This reads on “subjecting the particles to cross-linking forming a polymer matrix.   “Suitable amounts of active ingredients are amounts of 0.1-30 wt.%, preferably 0.5-15 wt.%” (current claim 25).  Page 13, lines 4-5.  This reads on “wherein the particles contain a drug present in an amount of at least 10% of said particle.”  Preferred embodiments use thermosensitive block copolymers, like PEG-b-poly(N-hydroxyalkyl methacrylamide-oligolactates) (current claims 8, 10, 12, 13, 28 and 29).  See page 14, lines 25-26 and page 15, lines 10-11. 
	Rijcken et al. also teaches that in step (i) [i.e., mixing an active ingredient comprising a reactive moiety with an aqueous solution or dispersion comprising polymer chains comprising at 
polymer chain rich phases.”  Page 7, line 11-15.  This would teach or suggest “subsequent to subjecting said aqueous solution or dispersion to conditions where the polymers self-assemble into particles.”   Insofar as Rijcken et al. does not specifically indicate that the formation of the polymer sub phases, which reads “the polymer self-assembl into  particles,” occurs before mixing with an active ingredient, changes in the sequence of adding ingredients would have been prima facie obvious to one of ordinary skill in the art.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
	Regarding claim 14, Rijcken et al. teaches “by heating such systems, particles or micelles are formed thereby entrapping active hydrophobic ingredients in their hydrophobic core.”  
	Regarding claim 15, Rijcken et al. teaches “[t[he release rate of the active ingredients can easily be controlled by using different type of linkers to conjugate the reactive moiety to the active ingredients. Suitable types of well-known degradable linker molecules include but are not limited to esters, carbonates, carbamates, succinate or ortho esters, ketals, acetals, hydrazone, 
	Regarding claims 17 and 27, Rijcken et al. teaches “[t]he control release system of the present invention and embodiments thereof may be derivative with a targeting ligand.”  Page 11, lines 8-9.
	Regarding claim 23, Rijcken et al. teaches administration of the control release system.   See claim 1 of Rijcken et al. 
	Rijcken et al. does not teach “wherein said particles comprises an imaging ligand attached to the surface.”
	Bazile et al. “concerns the field of targeted drug delivery and imaging and in particular the delivery by means of non-covalent encapsulation or conjugation of a drug into a poly(ethylene glycol)-poly(lactic acid) (PEG-PLA) nanoparticle.”  Page 1, lines 4-6. Bazile et al. teaches the further functionalize of particles with ligands using click chemistry.  See pages 1-2.  
Functional ligands include imaging agents.  See page 8, line 1.   “If the functional ligand coupled onto PLA-PEG nanoparticle is an imaging agent/diagnostic agent, then the nanoparticle may be employed for imaging/diagnosis of a disease or an imperfection in the body.”  Page 8, lines 24-26.   The ligands are understood to be on the surface of the nanoparticle.  See page 12, lines 9-10.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Rijcken et al. by further functionalizing the composition with imaging ligands.  In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Established precedent holds that it is generally obvious to add known ingredients to known compositions See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   In this regard, where, Rijcken et al. already teaches or suggest using a imaging agent generally, Bazile provides the more specific teaching, suggestion or motivation to functionalize a similar nanoparticle. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618